DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 15/086504, filed on July 29, 2021. This application is a Continuation of U.S. Patent Application Serial No. 15/086504 filed March 31, 2016, now U.S. Patent 11,108,881.
In response to the Preliminary Amendment, filed on 10/18/2021; claims 1-50 have been canceled.  Claims 51-70 are new and presented for examination, with claims 51 and 61 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 61-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 61, preambles of the claims recite “a system”, indicating physical structures.  However, bodies of the claims recite only contents that are not defined within the specification as being specific physical structures, i.e., “communications circuitry configured to: …”, “control circuitry configured to: …”; these contents have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “communications circuitry and control circuitry” coupled with functional language “configured to”.  However, in order to successfully invoke the sixth paragraph, a three-prong test must be met. Namely, (1) the claim must use means-plus-function language or a term used as a substitute for “means” that is a generic placeholder; (2) the phrase “means” or the substitute term is modified by functional language; and (3) the phrase “means” or the substitute term is not modified by sufficient structure or material for performing the claimed function. While the above claims pass the first two prongs of the three prong test, they do not pass the third prong. There is no explicit recitation in the specification of any corresponding physical structures, material, or acts for the claimed function. The only "structure" for performing the functions in the above claims appears to be modules and engines (i.e. virtual structure, not physical structure). Therefore, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph has not been successfully invoked.  For that reason, claims 20 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor.
Claims 62-70 are rejected for the same reason, due to their dependence on the above rejected claims.




Claim Objections
Claim 55 is objected to because of the following informalities:  the claim recites “a user request for a a content item …” in the receiving step, is unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51-70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 51 and 61
             Independent claims 51 and 61 recite:
retriev(ing) … social media data associated with a user profile and an event; 
pars(ing) the social media data to identify a keyword corresponding to the event; 
identify(ing), in one or more databases, a recommendation modification corresponding to the keyword and a time period corresponding to the recommendation modification; 
apply(ing) the recommendation modification to the user profile for the time period; 
transmit(ting) for display, during the time period, a content recommendation based on the user profile with the recommendation modification applied; and 
after the time period ends: 
remov(ing) the recommendation modification from the user profile; and 
transmit(ting) for display a content recommendation based on the user profile without the recommendation modification applied.

The limitations of retriev(ing) …, pars(ing) …, identify(ing) …, apply(ing) … , remov(ing) …, transmit(ting)…are conventional steps describe an abstract idea.  The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  In particular, claim 61 recites additional elements, “communications circuitry”,  “control circuitry”, to perform the steps in the claims. These are generic computer products. Note that the limitations, in the instant claims, are done by the generically recited computer products. The generically recited computer elements such as “communications circuitry”,  “control circuitry”, do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The steps for data retrieving and processing do not add a meaningful limitation to the method as they would be routinely used by those of ordinary skill in the art in order to apply the abstract idea. Note the court’s analysis in Ultramercial:
Adding a computer to otherwise conventional steps does not make an invention patent- eligible. Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis.

Viewed as a whole, the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 52-60 and 62-70
The limitations as recited in claims 52-60 and 62-70 are simply describe the concepts of modifying content recommendations for a user profile.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 52-60 and 62-70 are directed to abstract idea and are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 51-70 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al., US 2015/0181289 (hereinafter “Wheatley”), and further in view of Murarka et al., US 2014/0189524 (hereinafter Murarka).

Regarding claim 51, Wheatley discloses, A method for modifying content recommendations for a user profile based on an event, the method comprising: 
retrieving social media data associated with a user profile and an event (e.g. in response to a trigger (e.g., a request for content that is inconsistent with the user profile of a user), the media guidance application may monitor data (e.g., posting of the user to a social media network) associated with a user. The media guidance application may then process the monitored data to determine if the monitored data indicates (e.g., preference altering real life events such as the user is engaged, the user is having a child, etc.) that a user profile of a user should be updated.  In some embodiments, an event may relate to a real life event. As used herein, "a real life event" refers to an occurrence in the life of a user. In some embodiments, a real life event may be determined by the media guidance application based on data associated with an event, Wheatley:[0004], [0037], [0099]); 
parsing the social media data to identify a keyword corresponding to the event (e.g. the media guidance application may extract data associated with the event (e.g., keywords from a textual posting), as identified keyword, that indicate a context or content associated with the event (e.g., a real life event that occurred). In such cases, the data may be cross-referenced with a database to determine the user preference criteria associated with the event, Wheatley: [0109]) ; 
identifying, in one or more databases, a recommendation modification corresponding to the keyword and a time period corresponding to the recommendation modification (e.g. the media guidance application may use multiple types of optical character recognition and/or fuzzy logic, for example, when processing keyword(s) retrieved from data (e.g., textual data, translated audio data, user inputs, etc.) describing the media asset (or when cross-referencing various types of data in databases).  The media guidance application, in response to detecting the activity, also identifies a first event, associated with the first user, that is posted on a server within a threshold period of time of the activity, Wheatley: [0104], [0105] and [0107]); 
applying the recommendation modification to the user profile for the time period (e.g. the media guidance application may cross-reference an identified event with a database associated with user preference criteria to determine the user preference criterion, e.g. period of time, that corresponds to the identified event. For example, by applying that user preference criterion to the user preferences, the media guidance application may update the user preferences such that the activity performed by the first user becomes consistent. The updated user preferences may then be used to predict preferences of a user (e.g., for use in recommending content), to generate a user profile indicative of content that a user currently prefers or will prefer, Wheatley:[0049] and [0107] and [0110]); 
transmitting for display, during the time period, a content recommendation based on the user profile with the recommendation modification applied (e.g. the media guidance application may recommend programming, e.g. output a listing of the information, for users based on the updated first user viewing preferences, Wheatley:[0108] and [0111]); and 
after the time period ends (e.g. the media guidance application may establish an expiration date for preference criterion.  When the expiration date is reach, the media guidance application may no longer apply the user preference criterion to the user preferences, Wheatley: [0052]-[0053]): 
removing the recommendation modification from the user profile (e.g. In some embodiments, a user preference criterion based on an event may include an expiration date (e.g., a date when the added user preference criterion should be removed from the user preferences), Wheatley: [0052]-[0054]); and 
transmitting for display a content recommendation based on the user profile (e.g. As described in relation to FIG. 7, the media guidance application may limit its search to a particular threshold period of time and identify a correlation between an inconsistent activity and an event via numerous techniques, e.g. an expiration date.  The media guidance application (e.g., via control circuitry 304 (FIG. 3)) may input the event and the database may output a listing of the information, as transmitting for display, Wheatley: [0107]-[0108] and [0115]-[0116]).
Wheatley does not directly or explicitly discloses: display without the recommendation modification applied.
	Murarka teaches:
display without the recommendation modification applied (e.g. The users' patterns of consumption of new, un-displayed content over this time period is shown by the shaded grey region).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify methods and systems for predicting user viewing preferences based on detected events as disclosed by Wheatley to include social cover feed interface as taught by Murarka to provide a determination when and how often to initiate waking events, based on the schedule.

Regarding claim 52, Wheatley further discloses, wherein the recommendation modification comprises a profile modification for the user profile (e.g. Customization of the media guidance application may be made in accordance with a user profile.  The updated user preferences may then be used to predict preferences of a user (e.g., for use in recommending content), to generate a user profile indicative of content that a user currently prefers or will prefer, Wheatley: [0023] and [0049]).

Regarding claim 53, Wheatley further discloses, wherein the profile modification comprises a genre preference modification (e.g. One of the functions of the media guidance application is to provide media guidance data to users. As referred to herein, the phrase, "media guidance data" or "guidance data" should be understood to mean any data related to content, such as media listings, media-related information (e.g., broadcast times, broadcast channels, titles, descriptions, ratings information (e.g., parental control ratings, critic's ratings, etc.), genre or category information, Wheatley: [0057]).

Regarding claim 54, Wheatley further discloses: 
determining whether the event is a reoccurring event (e.g. an event may relate to a real life event. As used herein, "a real life event" refers to an occurrence in the life of a user, Wheatley: [0037]); and
in response to determining that the event is the reoccurring event, adjusting a weight for a content attribute associated with the recommendation modification based on a frequency of the reoccurring event (e.g. Media guidance may be provided to the user equipment with any suitable frequency (e.g., continuously, daily, a user-specified period of time, a system-specified period of time, in response to a request from user equipment, etc.), Wheatley: [0086]). 

Regarding claim 55, Wheatley further discloses: 
receiving, from a device associated with the user profile, a user request for a content item before the time period ends (e.g. a user request for a media asset, Wheatley: [0126]); 
determining that the content item is inconsistent with the user profile with the recommendation modification applied (e.g. the media guidance application may receive/retrieve a threshold length that is indicative of a change in user preferences. In some embodiments, the threshold length may be determined based on prior history of the user related to any inconsistent activities, the nature of the inconsistent activity, data received from a remote source, any/or any other data that is indicative of a change in user preferences. Accordingly, the media guidance application may only detect an inconsistency, if the inconsistency appears over a particular length of time, Wheatley: [0121]-[0123]); 
determining how much time has passed between receiving the user request and the event (e.g. the media guidance application (e.g., via control circuitry 304 (FIG. 3)) may monitor events of a user within a threshold period of time. For example, when attempting to identify an event corresponding to an inconsistent activity that occurred, the media guidance application may only process events that occurred within a few days, hours, and/or any other time metric of the inconsistent activity, Wheatley: [0127] and Fig. 7); and 
updating the user profile based on the determining how much time has passed (e.g. At step 716, the media guidance application updates the viewing preferences for users associated with the event, Wheatley: [0136]and Fig. 7).

Regarding claim 56, Wheatley further discloses, wherein the applying the recommendation modification to the user profile for the time period comprises: 
determining a modified criterion for a content recommendation based on the recommendation modification (e.g. the media guidance application may use multiple methods for identifying an event associated with an inconsistent activity. For example, in order to reduce false positives (e.g., the identification of events corresponding to inconsistent activities that do not actually correspond to inconsistent activities), the media guidance application may use a combination of methods to identify events associated with an inconsistent activity, Wheatley: [0048]); 
determining whether the modified criterion matches a corresponding criterion from the user profile (e.g. In some embodiments, the media guidance application may cross-reference an identified event with a database associated with user preference criteria to determine the user preference criterion that corresponds to the identified event. For example, by applying that user preference criterion to the user preferences, the media guidance application may update the user preferences such that the activity performed by the first user becomes consistent, Wheatley: [0049]); and 
in response to determining that the modified criterion does not match the corresponding criterion, modifying the corresponding criterion to have a criterion value that matches the modified criterion (e.g. in response to a trigger (e.g., a request for content that is inconsistent with the user profile of a user), the media guidance application may monitor data (e.g., posting of the user to a social media network) associated with a user. The media guidance application may then process the monitored data to determine if the monitored data indicates (e.g., preference altering real life events such as the user is engaged, the user is having a child, etc.) that a user profile of a user should be updated, Wheatley: [0004]).

Regarding claim 57, Wheatley further discloses, wherein the parsing the social media data comprises: 
comparing each word from the social media data with keywords from a database of keywords associated with events (e.g. the media guidance application may extract data associated with the event (e.g., keywords from a textual posting), as identified keyword, that indicate a context or content associated with the event (e.g., a real life event that occurred). In such cases, the data may be cross-referenced with a database to determine the user preference criteria associated with the event, Wheatley: [0109]); and 
based on the comparing, identifying a keyword corresponding to the event (e.g. The media guidance application may determine that a series of three events are all related (e.g., three microblog posts featuring the same keywords). In response the media guidance application may determine if there is a correlation between the proximity of the three inconsistent activities and the each of the series of events, respectively, Wheatley: [0042]).

Regarding claim 58, Wheatley further discloses, wherein the applying the recommendation modification to the user profile comprises preventing recommendation of content that is associated with the keyword corresponding to the event (e.g.  In response to detecting the subsequent event, the media guidance application may remove the initial user preference criterion and/or automatically apply another user preference criterion, Wheatley: [0049]).

Regarding claim 59, Murarka further teaches, wherein the applying the recommendation modification to the user profile comprises updating one or more weights for content attributes associated with the recommendation modification (e.g. different factors may be weighted differently when calculating the coefficient. The weights for each factor may be static or the weights may change according to, for example, the user, the type of relationship, the type of action, the user's location, and so forth. Ratings for the factors may be combined according to their weights to determine an overall coefficient for the user, Murarka: [0144]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify methods and systems for predicting user viewing preferences based on detected events as disclosed by Wheatley to include social cover feed interface as taught by Murarka to provide a determination when and how often to initiate waking events, based on the schedule.

Regarding claim 60, Wheatley further discloses, wherein the identifying the recommendation modification corresponding to the keyword comprises determining the recommendation modification based on a relevancy of the recommendation modification corresponding to the event (e.g. In addition, the media guidance application may determine similarities between activities and/or events. For example, the media guidance application may determine that three inconsistent activities are all related (e.g., relate to performing the same activity). The media guidance application may also determine that a series of three events are all related (e.g., three microblog posts featuring the same keywords), Whearley: [0042]).

Claims 61-70 recite A system for modifying content recommendations for a user profile based on an event, the system comprising steps are similar to subject matters of claims 51-60.  Therefore, claims 61-70 are rejected by the same reason as discussed in claims 51-60.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        9/27/2022